Citation Nr: 0722352	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to March 
1991.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for tinnitus.

This case was previously before the Board in July 2006 and it 
was remanded to the RO for further development.  For reasons 
explained below the case is again being remanded to the RO 
via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of this claim.

The veteran contends that his tinnitus is the result of 
repeated noise exposure while in service.  His form DD 214 
lists his military occupation specialty as military police 
officer.  The veteran claims that while he was not treated 
for tinnitus while on active duty, VA doctors have told him 
that his tinnitus was the result of exposure to infantry and 
artillery fire.

A September 2003 statement from a private medical doctor, 
notes that the veteran has tinnitus in both ears and that he 
was exposed to noise during military service.

At VA audiologic and ear examinations in June 2004 the 
veteran complained of having tinnitus during the last ten to 
twelve years, however, he also described onset about seven to 
ten years earlier.  He claimed frequent exposure to military 
noise during training with active service and denied having 
occupational or recreational noise exposure.  Although the RO 
had requested a medical opinion with a determination if 
tinnitus was caused by in-service noise or by two separate 
occasions of head trauma, the VA examiner Dr. Castillo only 
provided an opinion regarding the head trauma the veteran 
suffered during service.

In July 2006, the Board remanded this case for further 
development.  Specifically the RO was requested to obtain a 
medical opinion from the previous examiner as to whether the 
veteran's tinnitus is traumatic in origin and to also provide 
an opinion as to the connection between any in-service noise 
exposure and his tinnitus.

In an August 2006 VA medical opinion, the examiner opined 
that the veteran's tinnitus is not related to traumatic 
incidents in service.  However, an opinion as to the 
connection between any in-service noise exposure and the 
veteran's tinnitus was not provided.

The Board is obligated by law to ensure compliance with 
remand requests.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not satisfied, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, another VA medical 
opinion is required to comply with the July 2006 remand 
instructions and to determine whether there is any 
relationship between any in-service noise exposure and the 
veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA examiner who saw the 
veteran in June 2004 and provided the 
opinion of August 2006, to review the 
claims folder.  The claims folder should 
be made available to and the review should 
be indicted in the examination report.  
Specifically, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current tinnitus is 
the result of acoustic trauma that the 
veteran experienced during service.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
that examiner is not available, please 
forward this request to another examiner.  
No further examination of the veteran is 
necessary unless the examiner determines 
otherwise.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


